Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 22, 2016

The Court of Appeals hereby passes the following order:

A17D0069. WILLIAM J. HENDERSON v. THE STATE.

       In 2000, William J. Henderson pled guilty to murder and other charges. The
Supreme Court later affirmed the trial court’s denial of his motion for out-of-time
appeal. Henderson v. State, 293 Ga. 6 (743 SE2d 19) (2013). Henderson has now
filed an application for discretionary appeal in this Court, seeking review of the trial
court’s denial of his motion in arrest of judgment. We lack jurisdiction.
       Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (1) (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder”).
Accordingly, Henderson’s application is hereby TRANSFERRED to the Supreme
Court for disposition.



                                        Court of Appeals of the State of Georgia
                                                                             09/22/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.